Citation Nr: 1146863	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  09-20 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the Veteran's son may be recognized as a "helpless child" based on permanent incapacity for self-support prior to attaining the age of 18 for the purpose of entitlement to VA benefits. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1968 to March 1971.  He died on February [redacted], 1997.  The appellant is the Veteran's son. 

This matter came to the Board of Veterans' Appeals  (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which found that the appellant is not entitled to VA benefits based on permanent incapacity for self support.

In December 2010 the Board remanded the appellant's current claim for additional development.  

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant seeks to be recognized as a "helpless child" based on permanent incapacity for self-support prior to attaining the age of 18 for the purpose of entitlement to VA benefits. 

In the Board's December 2010 remand, the RO was instructed to obtain additional evidence and schedule the appellant for a VA examination to determine whether he was permanently incapable of self support prior to and after his 18th birthday.  The Veteran was non-responsive to the RO's request for information as to whether he was married, the name and address of any medical care providers, and did not provide the RO with a release to obtain school records.  Similarly, the Veteran did not report for his scheduled VA examination.  The RO took all necessary actions to effectuate the Board's remand.  However, given that the evidence of record shows that the appellant has significant mental health issues, the Board finds that he should be given one more opportunity to assist in substantiating his claim.  

Hence this case must be remanded so that the RO can again attempt to determine whether the appellant is now, or has been, married, obtain school and medical treatment records, and schedule the Veteran for a VA examination to determine whether he was permanently incapable of self support at the age of 18.  See 38 C.F.R. § 3.159(c)(4).

The appellant is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant's VSO, the Texas Veterans Commission, ask that they contact the appellant and stress to him the importance of complying with the RO's requests for records and attending his scheduled VA examination.  

2.  Take all necessary steps to determine whether the appellant is now, or has ever been, married.  

3.  Take all necessary steps to obtain the appellant's primary and secondary school records. 

4.  Take all necessary steps to identify and obtain any of the appellant's outstanding treatment records, including mental health treatment records. 

5.  Schedule the appellant for an appropriate VA examination to determine whether, at the age of 18, he was permanently incapable of self-support.  The examiner is to provide an opinion as to whether it is at least as likely as not that the appellant was permanently incapable of self-support at the time of his 18th birthday.  If a finding is made that the appellant was permanently incapable of self-support as of his 18th birthday, then determine whether it is at least as likely as not there was improvement sufficient to render him capable of self-support after the age of 18.  

The examiner is to provide his/her opinion based on the affects of the Veteran's various mental and/or physical conditions on his employability at the age of 18 and thereafter.  

The claim folder must be made available to the examiner for review in conjunction with the examination.  A detailed rationale for all medical opinions offered must be provided.   

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

6.  Thereafter, the claim should then be readjudicated.  If it remains denied, the RO should issue a supplemental statement of the case (SSOC) containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal, and allow an appropriate period of time for response. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


